DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                              
Response to Amendment
The amendments filed June 2, 2021 have been entered. Claims 1 and 9-10 are currently pending. Claims 1 and 9-10 have been amended. Claims 2-8 and 11-20 have been canceled. 

Response to Arguments
Applicant’s arguments filed June 2, 2021 with respect to claims 1 have been fully considered. The remarks are drawn to the extensively amended claims and a new rejection is required.

Claim Interpretation
Claim 1 has been amended to require “…wherein the open-cell foam completely enrobes at least portions of fibers of the nonwoven web material at the interface…” this newly added limitation requires complete enrobement by foam of a portion of the fiber. The limitation does not require the full fiber to be enrobed only at least a portion of the fiber.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 and 10 have a different preamble than the claim from which they depend. It is unclear if applicant is trying to pull out a specific element separate the absorbent article or if claim amendments to the preamble of claim 1 were not transcribed.
For the purpose of compact prosecution the examiner has understood the applicant to be referencing the heterogeneous mass comprised within the absorbent article rather than a separate heterogeneous mass. The examiner suggests the claims to be amend as follows, “The absorbent article of claim 1, wherein the heterogeneous mass further comprises:…”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe US 3229691 in view of Carlucci et al. US 20100228209A1.

With regards to claim 1, Crowe teaches an absorbent core ( or sheet, Figure 1) comprising a heterogeneous mass ( foam 10 and nonwoven sheet 11, Col 4 lines  21-29 and figure 1) comprising a continuous layer of nonwoven web material comprising fibers (11, figure 1 and Col 4 lines 22-29), extending substantially across the absorbent core (see figure 1 and Col. 4 lines 21-29), and arranged generally along a plane along the longitudinal and lateral axes (see figure 1 and 2), and a layer of open-cell foam (10, figure 1 and Col 4 lines 21-29) disposed adjacent the continuous layer of nonwoven web material (figure 2), and having an interface therewith, wherein the open-cell foam completely enrobes at least portions of fibers of the nonwoven web material at the interface (Figure 2 which shows the enrobed fibers and Col 4 lines 21-29). Crowe discloses the article has a longitudinal axis, a lateral axis, a vertical axis (by virtue of the object being 3D).

Crowe discloses the absorbent sheet maybe used in sanitary napkins or hygiene products (Col. 4 line 73 to Col. 5 line 5) but fails to teach an absorbent article comprising a topsheet and a backsheet.
Carlucci discloses a similar absorbent article with an absorbent core having a mix of foam and fibers; thereby, being in the same field of endeavor as Crowe. Whether the fibers of Carlucci are enrobed into foam is not clear.
Carlucci teaches an absorbent article [0009] with a topsheet [0016-0017], backsheet [0016 and 0060-0061] and absorbent core [0016].

It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the absorbent core as taught by Crowe in an absorbent article as taught by Carlucci. Carlucci teaches topsheets and backsheets are common to absorbent articles and Crowe discloses an absorbent article as a possible use for his sheet thereby providing motivation for using it within a known absorbent article configuration.
With regards to claim 9, Crowe fails to teach the open cell foam is HIPE.
Carlucci discloses a similar absorbent article with an absorbent core having a mix of foam and fibers; thereby, being in the same field of endeavor as Crowe. Whether the fibers of Carlucci are enrobed into foam is not clear.
Carlucci teaches the foam within the absorbent core maybe rubber or polyurethane (Carlucci [0038] which is the same type of foam taught by Crowe in Col. 3 lines 23-35). Carlucci teaches an additional type of foam formed by a specific process HIPE [0039-0041]. These foam provide improved fluid handling properties [0041].

It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a newer foam such HIPE as taught by Carlucci in place of the foam disclosed by Crowe since Carlucci teaches HIPE is an improvement to the foams that are common to both Crowe and Carlucci. Since Crowe and Carlucci use foams in common and Carlucci additionally teaches the use of HIPE foam, HIPE would be expected to work without detriment.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crowe US 3229691 in view of Carlucci et al. US 20100228209A1 and in further view of Nguyen US 5175046.
With regards to claim 10, Crowe and Carlucci discloses the device of claim but fails to teach herein the heterogeneous mass comprises a plurality of discrete open-cell foam pieces and wherein the discrete open-cell foam pieces are profiled along an axis of the heterogeneous mass.
Nguyen discloses a similar absorbent article with an absorbent core having a mix of foam and fibers (abstract and Col 2 lines 45-50 and 58-59); thereby, being in the same field of endeavor as Crowe.
Nguyen teaches discreet being of foam within the absorbent core are used to provide improved leak protection (Col. 1 lines 34-50, which disclose the problem of gel blocking which the invention is trying to overcome) and (Col 2 lines 13-19 which discloses the discrete chunks of substrate material and Col 2 lines  45-50 which disclose the substrate maybe foam).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have added discrete pieces of foam to the absorbent article of Crowe and Carlucci to have provided improved absorption properties as taught by Nguyen.
                                                                                                                                          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6657101 B1 which discloses layers of foam and nonwoven materials that  bonded together during processing so that layer integrate together instead of being bonded post processing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781